IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-20156
                           Summary Calendar



JESSE H. GARCIA,

                                           Plaintiff-Appellant,

versus

JOHN DOE; FABIAN GRAY; COUNTY COMMISSIONERS;
TOMMY B. THOMAS, Sheriff,

                                           Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-96-CV-974
                         --------------------
                           November 20, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jesse H. Garcia, Texas prisoner # 686481, appeals the

district court's denial of his "motion to vacate judgment", filed

pursuant to Fed. R. Civ. P. 60(b).    Garcia also moves to vacate

the appellee's brief.    The motion to vacate the appellee's brief

is DENIED.

     Garcia has not shown that the district court's denial of his

Rule 60(b) motion was so unwarranted as to constitute an abuse of

discretion.    See   Travelers Ins. Co. v. Liljeberg Enterprises,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20156
                               -2-

Inc., 38 F.3d 1404, 1408 (5th Cir. 1994); Seven Elves, Inc. v.

Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).

     AFFIRMED.